DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Correction

This Office Action corrects the one mailed on August 23, 2022, which mistakenly indicates on the Office Action Summary (PTOL-326) that the shortened statutory period for reply is set to expire 2 months from the mailing date of that communication. The correct shortened statutory period is 3 (three) months. 
This Office Action supersedes the previous one.  The Detailed Action is presented again below for Applicant’s convenience.   No changes have been made to it.  Applicant need only reply to this instant Office Action; however, please note that the Notice of References Cited has not been included again with this Office Action nor have Applicant’s Information Disclosure Statements that have been signed by the Examiner.   



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of invention Group I, claims 1-5, 8-10, 13-15, 17, and 19, without traverse, is acknowledged.  The Examiner has rejoined Group II, claim 31, and Group IV, claims 35 and 37, to Group I as he stated he would if Group I were elected.


Response to Arguments

Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.  Although no rejection of the claims had been made yet, Applicant has discussed, in his response to the Restriction Requirement, Shimomura, which was used as the primary document to establish lack of unity of invention in the pending claims.  Applicant asserts,

    PNG
    media_image1.png
    97
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    661
    media_image2.png
    Greyscale


	Although Shimomura only broadly discloses “vinyl type polymer (inclusive of a cross-linked type polymer)…” (col. 4:13-17) the Examiner believes that this is sufficient to meet the “cross-linked” requirement of claim 1 because the claim itself only broadly recites “wherein the polymeric matrix comprises a cross-linked vinyl polymer of a vinyl monomer containing a heteroatom. [italicizing by the Examiner]”  That is, claim 1 encompasses a considerable number of polymers. Moreover, Sakai et al., “A Humidity Sensor Using Cross-linked Quarternized Polyvinylpyridine,” J. Electrochem.  Soc., Vol. 136, No. 1, January 1989, pp. 171-174 (newly cited; hereafter “Sakai”) discloses that quarternized polyvinylpyridine, which is the polymer in the polymeric matrix of Shimomura Example 7 embodiment, is susceptible to dissolving in water, which is understood by the Examiner to be the most likely solvent in the samples that the reference  electrode of Shimomura is to be used in (see Shinomura col. 1:5-13 and col. 9:53-56).  Cross-linking has been found to keep this type of polymer stable in water:
 
    PNG
    media_image3.png
    237
    414
    media_image3.png
    Greyscale

	See Sakai page 171.
	Additionally, for polymeric coatings on sensor electrodes in general, it was known in the electrochemical sensing art that cross-linking strengthens the coating (polymeric matrix).  For example,
		
    PNG
    media_image4.png
    47
    416
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    153
    418
    media_image5.png
    Greyscale

		(Mao et al. US 2008/0029391 A1 (hereafter “Mao”), newly cited), and
		
    PNG
    media_image6.png
    269
    422
    media_image6.png
    Greyscale

		(Jennifer Samproni US 2006/0065527 A1 (hereafter “Samproni”), newly cited).
Applicant also argues regarding Shimomura,

    PNG
    media_image7.png
    692
    690
    media_image7.png
    Greyscale

	However, the Examiner interprets the phrase “it is permissible” to mean that the discrete layer (ion-permeating film) is optional.  The Examiner further notes that it is not shown in any of the figures, not included in Example 7, and is not in claim 1 of Shimomura.   
	Applicant next argues,

    PNG
    media_image8.png
    27
    673
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    85
    620
    media_image9.png
    Greyscale

	The benefits of crosslinking a polymer coting on a sensor electrode, particularly, one comprising quarternized poly(vinyl pyridine) has already been discussed above.  
	Applicant next argues,

    PNG
    media_image10.png
    219
    664
    media_image10.png
    Greyscale

	The Examiner acknowledges the benefits found by Applicant for his polymeric matrix, but he reminds him of the very broad range of polymers and inorganic salts encompassed by claim 1.  Since Shimomura as modified by Heider and the newly cited references above together dicloses a solid-state reference electrode that is the same as set forth in claim 1 and that independently has benefits  from cross-linking the polymeric matrix prior art, rejections of the claims are made below.




Claim Objections

Claims 10, 15,  and 35 are objected to because of the following informalities: 
a) in claim 10 at the of line 1 the letter “t” should be moved to next line and placed immediately before “he”; 

b) in claim 15 “isa” should be – is a --;

c) in claim 35, line 2, “comprising” should be – comprising --;

d) in claim 35, line 3 “anda” should be – and a --;

e) in claim 35, line 4 “and/orabrasive” should be – and/or abrasive -- 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 13-15, 17, 31, 35, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura  in view of Heider, Sakai, Mao, and Samproni.

Addressing claim 1, Shimomura discloses a solid-state reference electrode (see the tile and Figures 1(A) and 1(B)) comprising: a reference element (11) in contact  with an electrochemically active composite (12), the electrochemically active composite comprising a polymeric matrix loaded with a solid inorganic salt, the solid inorganic salt being dispersed in the polymer matrix, wherein the polymeric matrix comprises a vinyl polymer of a vinyl monomer containing a heteroatom (see the Abstract, col. 3:2-55 (note especially “polyvinylamine” in line 43, “silver halide (e.g., silver chloride”1) in lines 54-65, and ), col. 4:13-17 (note “vinyl type polymer (inclusive of a cross-linked type polymer)…”), Example 7 in columns 9-10, and claim 6).
	Although Shimomura discloses that the reference element is in contact  with the electrochemically active composite, Shimomura does not disclose that the reference element is imbedded in the electrochemically active composite.
Heider discloses a solid-state reference electrode in which a reference element (13) is embedded in polymer electrolyte  coating (12).  See the Abstract, 
Figure 1, and col. 3:1-10.   In light of Heider it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to 	have the reference element in Shimomura be embedded in the electrochemically active composite because it is just a size change of the electrochemically active composite and also of the insulating layer or sheath 14 so that the bottom edge of the insulating layer does not extend to the bottom of the reference element, as shown in Shimomura Figures 1(A) and 1(B), but ends above it, and the electrochemically active composite extends upwards along the sides of the reference element now exposed by the receded insulating layer. Such a modification is a simple way to increase the surface area of the reference electrode without increasing its diameter.  The modified solid-state reference electrode of Shimomura may appear as shown below
		
    PNG
    media_image11.png
    285
    324
    media_image11.png
    Greyscale


	As for the vinyl polymer being cross-linked, Shimomura states, “vinyl type polymer (inclusive of a cross-linked type polymer)…”.  See col. 4:13-17.  Moreover, 
Sakai discloses that quarternized polyvinylpyridine, which is the polymer in the polymeric matrix of Shimomura Example 7 embodiment, is susceptible to dissolving in water, which is understood by the Examiner to be the most likely solvent in the samples that the reference electrode of Shimomura is to be used in (see Shinomura col. 1:5-13 and col. 9:53-56).  Cross-linking has been found to keep this type of polymer stable in water:
 
    PNG
    media_image3.png
    237
    414
    media_image3.png
    Greyscale

	See Sakai page 171.
	Additionally, for polymeric coatings on sensor electrodes in general, it was known in the electrochemical sensing art that cross-linking strengthens the coating (polymeric matrix).  For example,
		
    PNG
    media_image4.png
    47
    416
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    153
    418
    media_image5.png
    Greyscale

		(Mao), and
		
    PNG
    media_image6.png
    269
    422
    media_image6.png
    Greyscale

		(Samproni).
Thus, if Applicant can show that Shimomura alone does not discloses cross-linking the polymeric matrix, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so in order to obtain chemical benefit taught by Sakai (resistance to water dissolution) and the mechanical befit taught by Mao and Samproni (mechanical strength).

	 
	Addressing claim 2, for the additional limitation of this claim see Sakai Figure 1.

Addressing claim 9, for the additional limitation of this claim see Shimomura claim 6 noting therein “polyacrylamide, polymethacrylamide”.

Addressing claim 13, for the additional limitation of this claim note the following in  Shimomura

    PNG
    media_image12.png
    168
    421
    media_image12.png
    Greyscale

See Shimomura col. 6:26-34.

Addressing claim 14, for the additional limitation of this claim note that   Shimomura at least discloses having the reference element be Ag/AgCl (see col. 3:55-57 and col. 3:62-65) or copper (col. 6:10-21).

Addressing claim 15, for the additional limitation of this claim note that   Shimomura discloses having the reference element be Ag/AgCl (see col. 3:55-57 and col. 3:62-65) and having the solid inorganic salt be a chloride salt (claim 4 and col. 3:57-61). 

Addressing claim 17, for the additional limitation of this claim see Shimomura Figure 1(A).

Addressing claim 19, for the additional limitation of this claim as a first matter the Examiner will note that since the solid-sate reference electrode of Shimomura as modified by Heider, Sakai, Mao, and Samproni is structurally and compositionally the same as that claimed it is presumed to have the same properties.  In any event, as dimensional stability would be expected from cross-linking as discussed in the rejection of underlying claim 1 regarding Sakai, Mao, and Samproni.  Also note “an insensitive film” in Shimomura col. 3:5-8

Addressing claim 31, the additional limitations of this claim may be inferred from Shimomura col. 1:11-13 and col. 9:66 – col. 10:6 – these limitations are just arranging the reference electrode to be used as intended, for example, for making pH measurements.


Addressing claim 35, the additional limitations of this claim may be inferred from Shimomura col. 1:11-13 and col. 9:66 – col. 10:6 – these limitations are just using the reference electrode as intended, for example, for making pH measurements.

Addressing claim 43, for the additional limitation of this claim note the following in  Shimomura 

    PNG
    media_image13.png
    171
    424
    media_image13.png
    Greyscale

See col. 6:25-34.

Addressing claim 44, for the additional limitation of this claim note the following in  Shimomura 

    PNG
    media_image14.png
    171
    424
    media_image14.png
    Greyscale

See col. 6:25-34.


Addressing claim 45, for the additional limitation of this claim see  Shimomura Figure 3 noting that the pH range tested includes pH  equal to or less than 4.




 



	Allowable Subject Matter


Claim 3-5, 8, 10, 37, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 3 the combination of limitations requires that “the cross-linking agent comprises at least two co- polymerisable vinyl functionalities.”
In contrast, in the solid-state reference electrode of Shimomura as modified by Heider, Sakai, Mao, and Samproni the crosslinking agent is the following

    PNG
    media_image15.png
    326
    418
    media_image15.png
    Greyscale

See Sakai page 171.

b) claims 4, 5, and 8 depend from allowable claim 3.

c) in claim 10 the combination of limitations requires that “the vinyl monomer containing a heteroatom is selected from the group consisting of vinyl acetate, vinyl caprolactam, methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate and hexyl (meth)acrylate.”
	In contrast, Shimomura discloses, for example,

    PNG
    media_image16.png
    74
    415
    media_image16.png
    Greyscale

	See Shimomura col. 2:22-25.

d) in claim 37 the combination of limitations requires that “the analyte is a leachate or a leach slurry from a mineral leaching process or an acid mine drainage stream.”
	In contrast, such an analyte is not suggested by the prior art of record.


e) in claim 42 the combination of limitations requires that “the solid inorganic salt is a particulate solid.”
	In contrast, there is no indication that the solid inorganic salt used in Shimomura is a particulate solid.  See, for example, Shimomura col. 6:25-34. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 23, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant acknowledges that Ag/AgCl is a slid inorganic salt.  See Applicant’s specification paragraph [57] and claim 15, which are only being referred to show a property of a substance.